DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner’s Note: Examiner inadvertently used the designator “Seo” for reference WO 2017/105158 and US 2018/0375619 relied on for English translation.  However, this reference should have been labeled as “Hwang” as identified in the Notice of References Cited of 01/27/2022.  In order to avoid confusion and provide consistency to the record, Examiner has opted to maintain “Seo” as the designator for WO 2017/105158 and US 2018/0375619 relied on for English translation.
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 1, that Seo does not teach or suggest the limitation “when the first transmission resource overlaps with at least two of the second transmission resources in a time domain” (Applicant’s emphasis).  Specifically, Applicant contends that Seo only discloses that one sPUCCH and one PUCCH are transmitted simultaneous which is not the same a first resource overlapping with a second resource (Seo ¶¶ 0177-0179).
Here, assuming in arguendo that Applicant’s interpretation of Seo is correct, Examiner has relied on Lee, not Seo, to teach the feature of a first transmission resource overlapping with at least two second transmission resources (Non-final Rejection of 01/27/2022 p. 5).  Therefore, Applicant’s argument is not persuasive.
Applicant further argues that it would not be obvious to a person having ordinary skill in the art to combine Seo with Lee to disclose “the first transmission resource overlaps with at least two of the second transmission resources in a time domain, wherein the at least one of the second uplink control information is at least one of uplink control information carried on the at least two second transmission resources that overlap with the first transmission resource in the time domain.”  Specifically, Applicant argues that “HARQ-ACK feedback for a PDSCH having a normal TTI” and “HARQ-ACK feedback for a PDSCH a short TTI scheduled in a second slot” are different in terms of UCI.  Lee discloses a scenario in which the A/N 0 for the normal TTI and the A/N 1 and the A/N2 for the short TTI are transmitted in the same subframe. Lee fails to disclose the scenario of Seo in which the sPUCCH and the PUCCH are transmitted simultaneously. Therefore, the scenario and the technical solution of Lee are different from those of Seo.  Applicant contends that the technical problem of Seo is different from the technical problem of Lee, therefore, the combination of Seo and Lee would incur an unexpected result, and therefore, the combination is non-obvious.  Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Here, the stated technical advantage of the invention of Seo is to improve scheduling efficiency (Seo ¶ 0006).  Similarly, the invention of Lee aims to achieve efficient transmission and reception of an uplink control channel in a wireless communication system (Lee ¶ 0024).  Here, it is clear that both Seo and Lee attempt to improve scheduling efficiency for uplink communications.  Furthermore, while the cited portion of Lee teaches transmission timing of HARQ-ACK feedback for a PDSCH having a normal TTI is overlapped with transmission timing of HARQ-ACK feedbacks for two PDSCHs having a short TTI scheduled in a second slot (Lee ¶ 0114), Lee further defines relationships between the transmission timing of HARQ-ACK feedback with respect to sPUCCH and PUCCH.  For example, Lee teaches if transmission timings of a plurality of HARQ-ACK feedbacks having a different TTI are overlapped, a UE can transmit corresponding A/N information via a legacy PUCCH (as opposed to an sPUCCH) having a normal TTI (Lee ¶ 0125), wherein if transmission timings of a plurality of HARQ-ACK feedbacks having a different TTI are overlapped, it may be able to determine a channel to be used among sPUCCH having a short TTI and a legacy PUCCH having a normal TTI according to a total payload size of UCI (Lee ¶¶ 0128-0129).  Additionally, Lee teaches a short TTI contains A/N information 1 and A/N information 2, analogous to two second uplink control information (see ¶ 0129: ACK/NACK considered part of UCI), overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK) (Lee ¶ 0117, Fig. 6-case 3).  In view of the above, a person having ordinary skill in the art would be motivated to combine the invention of Seo with the method of combining overlapping uplink messages relating to sTTI/sPUCCH and normal TTI/PUCCH to achieve resource usage efficiency in consideration of UCI payload.  Therefore, Applicant’s arguments are not persuasive.
Independent claim 7 recites similar limitations, therefore, arguments with respect to claim 7 are not persuasive for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-14, 21-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2017/105158 published 06/22/2017) [“Seo”; cited portions are to US 2018/0375619 relied on for English translation] in view of Lee et al. (WO 2017/078326; published 05/11/2017; “Lee”) [cited portions are to US 2018/0302916 relied on for English Translation].
Regarding claim 1, Seo teaches a method for transmitting uplink control information, comprising: 
determining a first transmission resource for first uplink control information and second transmission resources for second uplink control information [Seo ¶ 0177, Fig. 11: UE determines whether resources for the sPUCCH (i.e. second UL resources) and resources for the PUCCH (i.e. first UL resources) entirely or partly overlap (S200); ¶ 0178: sPUCCH/PUCCH used for transmitting UCI; here a determination of whether first and second resources overlap would inherently require determining first and second resources]; and 
when the first transmission resource overlaps with the second transmission resources in a time domain, transmitting the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource [Seo ¶ 0178: When the sPUCCH and the PUCCH collide with each other, the UE selects either the sPUCCH or the PUCCH (S300) (i.e. selects a first transmission for UCI transmission) and UE transmits pieces of UCI through the selected channel (S400); ¶ 0179: UE may select the PUCCH and may transmit the pieces of UCI through the selected PUCCH. In this case, the UE may piggyback UCI to be transmitted through the sPUCCH on the PUCCH and may transmit the UCI]. 
However, Seo does not explicitly disclose the first transmission resource overlaps with at least two of the second transmission resources in a time domain, wherein the at least one of the second uplink control information is at least one of uplink control information carried on the at least two second transmission resources that overlap with the first transmission resource in the time domain.
However, in a similar field of endeavor, Lee teaches the first transmission resource overlaps with at least two of the second transmission resources in a time domain [Seo ¶ 0114, Fig. 6-case 3: transmission timing of HARQ-ACK feedback (i.e. first transmission resources) for a PDSCH having a normal TTI is overlapped with transmission timing of HARQ-ACK feedbacks for two PDSCHs having a short TTI scheduled in a second slot (i.e. at least two second transmission resources)], 
wherein the at least one of the second uplink control information is at least one of uplink control information carried on the at least two second transmission resources that overlap with the first transmission resource in the time domain [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining that a first and second resource for UCI transmission overlap, transmitting first and second UCI simultaneously over one of the first or second resources as taught by Seo with the method of simultaneously transmitting A/N and ACK/NACK on two sPUCCH when the two sPUCCH and a normal PUCCH overlap as taught by Lee.  The motivation to combine these references would be to reduce latency of data transmissions in a wireless communication system [Lee ¶ 0002]. 
Regarding claim 2, Seo in view of Lee teaches the method according to claim 1, however, Seo does not explicitly disclose wherein the transmitting the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource comprises: transmitting the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource; or transmitting the first uplink control information and a preset second uplink control information of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource.
However, Lee teaches wherein the transmitting the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource comprises: transmitting the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0137: If transmission timing of HARQ-ACK feedback having a short TTI is overlapped with transmission timing of CQI having a normal TTI, a UE transmits corresponding information by multiplexing the information via a legacy PUCCH having a normal TTI; see Fig. 8 showing similar arrangement using A/N instead of CQI wherein A/N 1 and A/N 2 (i.e. two second uplink control information multiplexed in PUCCH with A/N 0 (i.e. first UL control information)]; or 
transmitting the first uplink control information and a preset second uplink transmission resource of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0132: when bundling A/N of sPUCCH and PUCCH, if transmit power is sufficient enough, A/N of many bits is transmitted via a PUCCH format 3 or a channel selection method. If there is a restriction on transmit power, a plurality of A/N can be bundled or one of a plurality of A/N can be dropped; ¶ 0130: A/N transmission to be dropped can be configured by a network (i.e. preset)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 4, Seo in view of Lee teaches the method according to claim 1, wherein, prior to the transmitting the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource, the method further comprises: determining that the first uplink control information and the second uplink control information are to be transmitted simultaneously [Seo ¶ 0176, Fi. 11: a UE determines whether simultaneous transmission of a sPUCCH configured with a shortened TTI and a PUCCH configured with a normal TTI is allowed (S100)].
Regarding claim 5, Seo in view of Lee teaches the method according to claim 1, however, Seo does not explicitly disclose wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request.
However, Lee teaches wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK); see also ¶ 0135: A/N and CQI overlap (i.e. first or second UCI may be CQI)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 6, Seo in view of Lee teaches the method according to claim 2, however, Seo does not explicitly disclose wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources.
However, Lee teaches wherein the preset second uplink control information is determined in at least one of following manners: 
the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources [Lee ¶ 0130: A/N transmission to be dropped can be configured by a network, wherein, a higher priority can be provided to a retransmission, the determination may vary depending on power of a UE (here, the limitations are written in the alternative, therefore, it is only necessary that the cited prior art teach one of the alternative limitations)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 7, Seo teaches a method for receiving uplink control information, comprising: 
determining a first transmission resource for first uplink control information and second transmission resources for second uplink control information [Seo ¶ 0177, Fig. 11: UE determines whether resources for the sPUCCH (i.e. second UL resources) and resources for the PUCCH (i.e. first UL resources) entirely or partly overlap (S200); ¶ 0178: sPUCCH/PUCCH used for transmitting UCI; here a determination of whether first and second resources overlap would inherently require determining first and second resources]; and 
receiving the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource [Seo ¶ 0178: When the sPUCCH and the PUCCH collide with each other, the UE selects either the sPUCCH or the PUCCH (S300) (i.e. selects a first transmission for UCI transmission) and UE transmits pieces of UCI through the selected channel (S400); ¶ 0179: UE may select the PUCCH and may transmit the pieces of UCI through the selected PUCCH. In this case, the UE may piggyback UCI to be transmitted through the sPUCCH on the PUCCH and may transmit the UCI; see ¶ 0036: UL transmissions are to a BS, i.e. BS receives UCI].
However, Seo does not explicitly disclose the first transmission resource overlaps with at least two of the second transmission resources in a time domain, wherein the at least one of the second uplink control information is at least one of uplink control information carried on the at least two second transmission resources that overlap with the first transmission resource in the time domain.
However, in a similar field of endeavor, Lee teaches the first transmission resource overlaps with at least two of the second transmission resources in a time domain [Seo ¶ 0114, Fig. 6-case 3: transmission timing of HARQ-ACK feedback (i.e. first transmission resources) for a PDSCH having a normal TTI is overlapped with transmission timing of HARQ-ACK feedbacks for two PDSCHs having a short TTI scheduled in a second slot (i.e. at least two second transmission resources)], 
wherein the at least one of the second uplink control information is at least one of uplink control information carried on the at least two second transmission resources that overlap with the first transmission resource in the time domain [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining that a first and second resource for UCI transmission overlap, transmitting first and second UCI simultaneously over one of the first or second resources as taught by Seo with the method of simultaneously transmitting A/N and ACK/NACK on two sPUCCH when the two sPUCCH and a normal PUCCH overlap as taught by Lee.  The motivation to combine these references would be to reduce latency of data transmissions in a wireless communication system [Lee ¶ 0002]. 
Regarding claim 8, Seo in view of Lee teaches the method according to claim 7, however, Seo does not explicitly disclose wherein the receiving the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource comprises: receiving the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource; or receiving the first uplink control information and a preset second uplink control information of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource.
However, Lee teaches wherein the receiving the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource comprises: receiving the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0137: If transmission timing of HARQ-ACK feedback having a short TTI is overlapped with transmission timing of CQI having a normal TTI, a UE transmits corresponding information by multiplexing the information via a legacy PUCCH having a normal TTI; see Fig. 8 showing similar arrangement using A/N instead of CQI wherein A/N 1 and A/N 2 (i.e. two second uplink control information multiplexed in PUCCH with A/N 0 (i.e. first UL control information]; or 
receiving the first uplink control information and a preset second uplink control information of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0132: when bundling A/N of sPUCCH and PUCCH, if transmit power is sufficient enough, A/N of many bits is transmitted via a PUCCH format 3 or a channel selection method. If there is a restriction on transmit power, a plurality of A/N can be bundled or one of a plurality of A/N can be dropped; ¶ 0130: A/N transmission to be dropped can be configured by a network (i.e. preset)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 10, Seo in view of Lee teaches the method according to claim 7, wherein, prior to the receiving the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource, the method further comprises: determining that the first uplink control information and the second uplink control information are to be transmitted simultaneously [Seo ¶ 0176, Fi. 11: a UE determines whether simultaneous transmission of a sPUCCH configured with a shortened TTI and a PUCCH configured with a normal TTI is allowed (S100) UE may determine whether the simultaneous transmission of the sPUCCH and the PUCCH is allowed on the basis of high-layer signaling (here, indication of simultaneous transmission capability via higher-layer signaling implies a receiving side device, i.e., BS, has determined whether simultaneous transmission is allowed)].
Regarding claim 11, Seo in view of Lee teaches the method according to claim 7, however, Seo does not explicitly disclose wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request.
However, Lee teaches wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK); see also ¶ 0135: A/N and CQI overlap (i.e. first or second UCI may be CQI)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 12, Seo in view of Lee teaches the method according to claim 8, however, Seo does not explicitly disclose wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources.
However, Lee teaches wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources [Lee ¶ 0130: A/N transmission to be dropped can be configured by a network, wherein, a higher priority can be provided to a retransmission, the determination may vary depending on power of a UE (here, the limitations are written in the alternative, therefore, it is only necessary that the cited prior art teach one of the alternative limitations)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 13, Seo in view of Lee teaches a terminal, comprising a transceiver, a storage, a processor and a computer program stored in the storage and configured to be executed by the processor; wherein the processor is configured to read the computer program from the storage to implement steps in the method for transmitting uplink control information according to claim 1 [Seo ¶ 0184, Fig. 12: wireless device 100 includes a processor 101, a memory 102, and an RF unit 103; ¶ 0185: module (i.e. computer program) is stored in the memory and may be implemented by the processor].
Regarding claim 14, Seo in view of Lee teaches the terminal according to claim 13, however, Seo does not explicitly disclose wherein the transceiver is further configured to: transmit the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource; or transmit the first uplink control information and a preset second uplink control information of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource.
However, Lee teaches wherein the transceiver is further configured to: transmit the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0137: If transmission timing of HARQ-ACK feedback having a short TTI is overlapped with transmission timing of CQI having a normal TTI, a UE transmits corresponding information by multiplexing the information via a legacy PUCCH having a normal TTI; see Fig. 8 showing similar arrangement using A/N instead of CQI wherein A/N 1 and A/N 2 (i.e. two second uplink control information multiplexed in PUCCH with A/N 0 (i.e. first UL control information]; or 
transmit the first uplink control information and a preset second uplink control information of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0132: when bundling A/N of sPUCCH and PUCCH, if transmit power is sufficient enough, A/N of many bits is transmitted via a PUCCH format 3 or a channel selection method. If there is a restriction on transmit power, a plurality of A/N can be bundled or one of a plurality of A/N can be dropped; ¶ 0130: A/N transmission to be dropped can be configured by a network (i.e. preset)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 16, Seo in view of Lee teaches the terminal according to claim 13, wherein the processor is further configured to: determine that the first uplink control information and the second uplink control information are to be transmitted simultaneously [Seo ¶ 0176, Fi. 11: a UE determines whether simultaneous transmission of a sPUCCH configured with a shortened TTI and a PUCCH configured with a normal TTI is allowed (S100)].
Regarding claim 17, Seo in view of Lee teaches the terminal according to claim 13, however, Seo does not explicitly disclose wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request.
However, Lee teaches wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK); see also ¶ 0135: A/N and CQI overlap (i.e. first or second UCI may be CQI)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 18, Seo in view of Lee teaches the terminal according to claim 14, however, Seo does not explicitly disclose wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources.
However, Lee teaches wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources [Lee ¶ 0130: A/N transmission to be dropped can be configured by a network, wherein, a higher priority can be provided to a retransmission, the determination may vary depending on power of a UE (here, the limitations are written in the alternative, therefore, it is only necessary that the cited prior art teach one of the alternative limitations)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 21, Seo in view of Lee teaches a base station, comprising a transceiver, a storage, a processor and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to read the computer program from the storage to implement steps in the method for receiving uplink control information according to claim 7 [Seo ¶ 0183, Fig. 12: A base station 200 includes a processor 201, a memory 202, and a radio frequency (RF) unit 203. The memory 202 is connected to the processor 201 to store various information for driving the processor 201; ¶ 0185: module (i.e. computer program) is stored in the memory and may be implemented by the processor]. 
Regarding claim 22, Seo in view of Lee teaches the base station according to claim 21, however, Seo does not disclose wherein the transceiver is further configured to: receive the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource; or receive the first uplink control information and a preset second uplink control information of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource.
However, Lee teaches wherein the transceiver is further configured to: receive the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource; or receive the first uplink control information and a preset second uplink control information of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0137: If transmission timing of HARQ-ACK feedback having a short TTI is overlapped with transmission timing of CQI having a normal TTI, a UE transmits corresponding information by multiplexing the information via a legacy PUCCH having a normal TTI; see Fig. 8 showing similar arrangement using A/N instead of CQI wherein A/N 1 and A/N 2 (i.e. two second uplink control information multiplexed in PUCCH with A/N 0 (i.e. first UL control information]; or 
receiving the first uplink control information and a preset one of at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource [Lee ¶ 0132: when bundling A/N of sPUCCH and PUCCH, if transmit power is sufficient enough, A/N of many bits is transmitted via a PUCCH format 3 or a channel selection method. If there is a restriction on transmit power, a plurality of A/N can be bundled or one of a plurality of A/N can be dropped; ¶ 0130: A/N transmission to be dropped can be configured by a network (i.e. preset)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 24, Seo in view of Lee teaches the base station according to claim 21, wherein the processor is further configured to: determine that the first uplink control information and the second uplink control information are to be transmitted simultaneously [Seo ¶ 0176, Fi. 11: a UE determines whether simultaneous transmission of a sPUCCH configured with a shortened TTI and a PUCCH configured with a normal TTI is allowed (S100) UE may determine whether the simultaneous transmission of the sPUCCH and the PUCCH is allowed on the basis of high-layer signaling (here, indication of simultaneous transmission capability via higher-layer signaling implies a receiving side device, i.e., BS, has determined whether simultaneous transmission is allowed)].
Regarding claim 25, Seo in view of Lee teaches the base station according to claim 21, however, does not explicitly disclose wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request.
However, Lee teaches wherein the first uplink control information is hybrid automatic repeat request-ACK information, channel state information or a scheduling request; the second uplink control information is hybrid automatic repeat request- ACK information, channel state information or a scheduling request [Lee ¶ 0117, Fig. 6-case 3: short TTI contains A/N information 1 and A/N information 2 (i.e. two second uplink control information) overlapping with ACK/NACK information in normal TTI (i.e. overlapping with first transmission resource carrying ACK/NACK); see also ¶ 0135: A/N and CQI overlap (i.e. first or second UCI may be CQI)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 26, Seo in view of Lee teaches the base station according to claim 22, however, Seo does not explicitly disclose wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources.
However, Lee teaches wherein the preset second uplink control information is determined in at least one of following manners: the preset second uplink control information is a first one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a last one of the at least two second uplink control information carried respectively on the at least two second transmission resources; the preset second uplink control information is a second uplink control information having the highest priority among the at least two second uplink control information carried respectively on the at least two second transmission resources; and the preset second uplink control information is second uplink control information satisfying a processing latency among the at least two second uplink control information carried respectively on the at least two second transmission resources [Lee ¶ 0130: A/N transmission to be dropped can be configured by a network, wherein, a higher priority can be provided to a retransmission, the determination may vary depending on power of a UE (here, the limitations are written in the alternative, therefore, it is only necessary that the cited prior art teach one of the alternative limitations)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474